                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:19CR3011

      vs.
                                                          ORDER
DAMON D. WILLIAMS,

                  Defendants.


      IT IS ORDERED that the motion to withdraw filed by W. Brian Gaddy, as
counsel of record for Defendant Damon D. Williams, (Filing No. 109), is granted.


      June 5, 2019.



                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
